Exhibit 99.d2 STOCK PURCHASE AGREEMENT Dated January 12, The parties to this Stock Purchase Agreement (this “Agreement”) are Park City Group, Inc., a Nevada corporation (the “Company”), and the Shareholder named on the signature page of this Agreement (the “Shareholder”). (i)Upon execution and delivery of this Agreement the Company isacquiring from the Shareholder shares of Series E Convertible Preferred Stock, par value $.001 per share (the “Series E Preferred Stock”), of Prescient Applied Intelligence, Inc., a Delaware corporation(the “Target”), upon payment of dollars. The Company and the Shareholder are executing and delivering this Agreement in reliance upon the exemption from registration afforded by Sections 4(1) and 4(2) of the Securities Act of 1933 (the “Securities Act”). (ii)Accordingly, the parties agree as follows: 1.The Purchase.
